Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                             CIVIL DIVISION



   Valentin Spataru,                             Civil Action No. 4:19-CV-10132-KMM
                           Plaintiff,

   v.

   Rick Ramsay, et al.,
                            Defendants.


        MOTION TO DISMISS BY MONROE COUNTY DEFENDANTS FOR
         FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE
          GRANTED; IN THE ALTERNATIVE, MOTION FOR A MORE
                        DEFINITE STATEMENT

                     [Fed. R. Civ. P. 12(b)(6); Fed. R. Civ. P. 12(e)]


         Defendants Monroe County, County Administrator Roman Gastesi, Monroe

   County “Department of Social Services,” the “Office of the Commissioner of

   District 5,” the “KL Mayor/Commissioner Office”, and County Attorney Robert

   Shillinger (collectively, the “Monroe County Defendants”), by and through the

   undersigned attorney and pursuant to Rule 12(b)(6) of the Federal Rules of Civil

   Procedure, hereby move to dismiss the Amended Complaint filed by Plaintiff

   Valentin Spataru (“Plaintiff”) on February 19, 2020, for failure to state a claim upon

   which relief can be granted.

                                             1
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 2 of 12




            Dismissal is appropriate for three reasons. First, the Amended Complaint

   identifies the Defendants inconsistently throughout the Complaint. The Amended

   Complaint fails to state a claim for relief as to Defendants “Monroe County

   Department of Social Services” or “Mayor/Commissioner Office and Commissioner

   Sylvia Murphy, City of Key Largo” because they are not legal entities and not sui

   juris.

            Dismissal is also appropriate because the Amended Complaint is a rambling

   statement that appears to attempt to allege numerous violations of the U.S.

   Constitution, various federal statutes and one Monroe County ordinance, but makes

   no attempt to establish the elements of the claims, or identify with any kind of

   particularity which defendant allegedly committed the violation.

            For all of the reasons stated, Defendants respectfully request that the Motion

   to Dismiss be granted and that the Amended Complaint be dismissed as to the

   Monroe County Defendants.

            In the alternative, the Monroe County Defendants move for a more definite

   statement pursuant to Rule 12(e) of the Federal Rules of Civil Procedure.




                                               2
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 3 of 12




                              MEMORANDUM OF LAW

         Monroe County Defendants offer the following Memorandum of Law in

   support of their Motion.

         A. The Amended Complaint Fails To Name the Defendants Consistently
            or Clearly. Also, Three of The Defendants (“MC Department of Social
            Services,    “KL     Mayor/Commissioner      Office”  and     “KL
            Mayor/Commissioner Sylvia Murphy”) Are Not Valid Legal Entities
            and Therefore Not Sui Juris.

                    1. The Plaintiff has failed to clearly or consistently identify the
                       Monroe County Defendants.

         In Paragraph 6 of the Amended Complaint, the Plaintiff lists a group of

   defendants that he calls “Group MC,” which consists of Monroe County, “MC

   Department of Social Services”, “KL Mayor/Commissioner Office,” “KL

   Mayor/Commissioner Sylvia Murphy,” and the County Administrator (as well as the

   State of Florida Department of Financial Services) as defendants. (Am. Complaint,

   ¶ 6.) However, in Paragraph 17 of the Amended Complaint, which purports to be

   part of a list of defendants, the Plaintiff lists the defendants as Monroe County, the

   Monroe County Department of Social Services, “The Office of the Commissioner

   (OC) of District 5 of MC – which includes the city of Key Largo (KL)-,

   Commissioner Sylvia Murphy,” and County Administrator Roman Gastesi. (Am.

   Complaint, ¶ 17.)

         A Certificate/Proof of Service on page 61 of the Amended Complaint, on the

   other hand, only lists three Monroe County defendants: “Monroe County (MC) and

                                             3
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 4 of 12




   its County Administrator, Roman Gastesi,” and “Mayor/Commissioner Office and

   Commissioner Sylvia Murphy, City of Key Largo, . . ..”

         The only summons that has been served only lists one defendant:

   “Mayor/Commissioner Office and Commissioner Sylvia Murphy, City of Key

   Largo.” (See Exhibit A attached hereto, Summons in a Civil Action.)

         In short, dismissal is appropriate because the Plaintiff has failed to clearly or

   consistently identify the Monroe County Defendants.1

                    2. Three of the Monroe County Defendants listed in the
                       Amended Complaint are not proper legal entities, and
                       therefore not sui juris.

         Section 125.01(1)(b), Fla. Stat., provides that the governing body of a county

   has the power to “[p]rovide for the prosecution and defense of legal causes in behalf

   of the county or state and retain counsel and set their compensation”). However, the

   department of a county is not a legal entity and therefore not a proper defendant.

   Silberman v. Miami-Dade Transit, 927 F.3d 1123 (11th Cir. 2019) (affirming

   dismissal of complaint, on grounds that “Miami-Dade Transit” was not a legal entity




   1
     County Attorney Robert Shillinger is not listed as a defendant in the Amended
   Complaint, except in the “Certificate/Proof of Service” beginning on page 61 of
   the Amended Complaint. However, the docket shown on PACER lists Mr.
   Shillinger as a defendant and the one summons that was served lists the Defendant
   as “Mayor/Commissioner Office and Commissioner Sylvia Murphy, . . .
   represented by Bob Shillinger, County Attorney, . . ..” Out of an abundance of
   caution, this Motion is brought on behalf of County Attorney Shillinger as well.
                                             4
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 5 of 12




   capable of being sued). The same applies here to the “MC Department of Social

   Services.”

          Moreover, Paragraph 6 in the Amended Complaint lists the Defendants to

   include “KL Mayor/Commissioner Office, KL Mayor/Commissioner Sylvia

   Murphy.” Under Rule 201 of the Federal Rules of Evidence, this Court may take

   judicial notice of the fact that Key Largo is not a municipality.2 Sylvia Murphy is a

   Commissioner of the Board of County Commissioners for Monroe County, but there

   is no Mayor of Key Largo and no Commissioner of Key Largo. Neither is an entity

   that is sui juris.

          For this reason as well, the Amended Complaint fails to state a proper claim

   and should be dismissed pursuant to Rule 12(b)(6).

          B.     The Amended Complaint Fails To State Facts Sufficient To Form
                 A Claim For Relief As To The Monroe County Defendants.

          Under Rule 8(a)(2) of the Federal Rules of Civil Procedure, a pleading must

   contain “a short and plain statement of the claim showing that the pleader is entitled

   to relief; . . ..” “To survive a motion to dismiss, the complaint must contain sufficient

   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its


   2
     “Census designated place (CDP) means a statistical entity recognized by the U.S.
   Census Bureau comprising a dense concentration of population that is not within
   an incorporated place but is locally identified by a name and which has boundaries
   defined on census maps.:” 7 C.F.R. § 1709.3. The 2010 U.S. census identified
   Key Largo as a census designated place (CDP). Therefore, by extension, it is not a
   municipality. https://www2.census.gov/library/publications/cen2010/cph-2-11.pdf
                                               5
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 6 of 12




   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), quoting Bell Atlantic v.

   Twombly, 550 U.S. 544, 570 (2007).

         The rambling allegations in this complaint fail to meet this test.

            1. The Eighth Amendment allegation against the County Defendants
               is lacking in facts or elements sufficient to state a claim.

         As one example: Beginning in paragraph 142 of the Amended Complaint, the

   Plaintiff alleges a violation of Amendment VIII to the U.S. Constitution, for cruel

   and unusual punishment. In paragraph 145, the Plaintiff appears to allege that he

   was arrested on some prior occasion (by other defendants) and transported to jail (by

   other defendants) under conditions he did not like. Then, in paragraph 146, the

   Plaintiff suddenly pivots and alleges that the Monroe County Defendants “are liable

   for cruel and unusual punishment by not providing after my accident on June 4th,

   2013, proper housing and other social services, including health care and legal care,

   which injured me unreasonably.” No factual nexus whatsoever is provided between

   the arrest and the transportation in paragraph 145, and the allegation that the County

   had some obligation to provide housing, other social services, health care and legal

   care and that somehow not providing affordable housing constitutes cruel and

   unusual punishment in paragraph 146.

         This claim is also legally deficient on other grounds. Appellate courts have

   routinely rejected Eighth Amendment claims far more severe than the Plaintiff’s.

   See, e.g., Oliver v. Fuhrman, 739 Fed. Appx. 968 (11th Cir. 2018) (rejecting a claim

                                             6
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 7 of 12




   by a prisoner that his prison meals constituted cruel and unusual punishment); Hamm

   v. DeKalb County, 774 F.2d 1567 (11th Cir. 1985) (“The fact that the food

   occasionally contains foreign objects or sometimes is served cold, while unpleasant,

   does not amount to a constitutional deprivation.”). No court has ever extended the

   Eighth Amendment to hold that a local government’s alleged failure to provide

   “proper housing and other social services, including health care and legal care” in a

   non-arrest, non-custody situation (Am. Complaint, ¶ 146) violated the Eighth

   Amendment to the U.S. Constitution.

             2. The Plaintiff’s claim against Monroe County Defendants for
                alleged violation of 42 U.S.C. § 1985 fails to state a claim for relief.

         As another example: In paragraph 129, the Plaintiff alleges that Monroe

   County, “MC Social Services, “KL Mayor/Commissioner Office”, and other

   defendants (which he then identifies as “Group Gov”) violated his rights under

   various Constitutional amendments and statutes, including, specifically, 42 U.S.C.

   § 1985.

         In paragraph 179, the Plaintiff then says that he has “proved the elements of a

   claim for civil conspiracy by Defendants, . . ..” The defendants are not listed.

   However, in paragraph 180, the Plaintiff then names the specific defendants who

   allegedly committed the violation of 42 U.S.C. § 1985 ( “Group LE,” which includes

   specific named defendants). However, Group LE as listed in paragraph 179 does

   not include any of the Monroe County Defendants.

                                             7
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 8 of 12




         C. In The Alternative, the Monroe County Defendants Move For A More
            Definite Statement Pursuant to Rule 12(e).

         Rule 12(e) of the Federal Rules of Civil Procedure provides that a party may

   move for a more definite statement to which a responsive pleading is allowed but

   which is so vague or ambiguous that the party cannot reasonably prepare a response.

   Fed. R. Civ. P. 12(e); Betancourt v. Marina Cargo Mgmt., 930 F. Supp. 606, 608

   (S.D. Fla. 1996) (granting the motion for more definite statement); Frederick v. Palm

   Beach Community College, Case No. 07-80233-CIV, 2007 WL 9701855, at *1 (S.D.

   Fla. April 10, 2007) (“The Complaint is completely unclear and it would be

   impossible for the defendants to know how or for what they are being sued and

   cannot be reasonably expected to respond.”).

         Because the allegations in the Amended Complaint as a whole are

   unintelligible, Monroe County Defendants are unable to determine what defenses

   may apply, including absolute, qualified and legislative immunity.

         In an attempt to comply with Rule 12(e) by pointing out the defects, Monroe

   County Defendants offer the following:

         (a)    Monroe County Defendants are named inconsistently throughout the

   complaint;

         (b)    The Plaintiff must clarify which violations apply to the Monroe County

   Defendants. Currently, the descriptions in various parts of the Amended Complaint

   are inconsistent. Compare, e.g., Am. Complaint ¶ 129 (stating that Monroe County

                                            8
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 9 of 12




   Defendants violated his rights under 42 U.S.C. § 1985) with Am. Complaint ¶ 179

   (stating that “Group LE” conspired against him, and describing Group LE as

   consisting of state court judges, the Sheriff and several deputies, and the Florida

   Department of Financial Services, but not the Monroe County Defendants).

                                        Conclusion

         For all of the reasons stated above, Monroe County Defendants respectfully

   request that this Court grant their Motion to Dismiss and that the Plaintiff’s

   Amended Complaint be dismissed, or in the alternative, that the Motion for More

   Definite Statement be granted.

         Respectfully submitted,

   Dated: March 12, 2020            MONROE COUNTY ATTORNEY’S OFFICE
                                    1111 12th St., Suite 408
                                    Key West, FL 33040
                                    Tel: (305) 292-3470
                                    Fax: (305) 292-3516
                                    Hall-cynthia@monroecounty-fl.gov



                                    BY: /s/        Cynthia L. Hall
                                       Cynthia L. Hall, Assistant County Attorney
                                       Florida Bar No. 34218




                                             9
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 10 of 12




                            CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 16th day of March 2020, I electronically
   filed the foregoing document with the Clerk of Court using the CM/ECF system. I
   further certify that I either served the foregoing document via transmission of Notice
   of Electronic Filing generated by CM/ECF to any and all active CM/ECF
   participants or I mailed the foregoing document and the Notice of Electronic Filing
   by first class mail to any non-CM/ECF participants.

                                       MONROE COUNTY ATTORNEY’S OFFICE
                                       1111 12th St., Suite 408
                                       Key West, FL 33040
                                       Tel: (305) 292-3470
                                       Fax: (305) 292-3516
                                       Hall-cynthia@monroecounty-fl.gov



                                       BY: /s/ Cynthia L. Hall
                                       Cynthia L. Hall, Assistant County Attorney
                                       Florida Bar No. 34218
                                       Attorney for Monroe County Defendants

                                       Service List

   Plaintiff Valentin Spataru
   c/o Center for Independent Living
   103400 Overseas Highway #243
   Key Largo, FL 330307
   valespa@outlook.com
   valentin.spataru.macc.cpa@gmail.com




                                            10
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 11 of 12
Case 4:19-cv-10132-KMM Document 16 Entered on FLSD Docket 03/16/2020 Page 12 of 12
